Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 09/24/2021.

Election/Restrictions
	Applicant’s election with traverse in the Reply filed on 09/24/2021 of Group I, Claims 1-6, 13, 15, 17, 19, 21, 23 and 25 is acknowledged.
Applicant argues that it is not a burden on the Examiner to search inventions of group I and group II.   In response, the Examiner notes that the inventions are distinct and searching each invention would require separate searches in both the patent and non-patent databases as described in the Restriction/Election requirement of 3/24/2021.
Applicant has elected in the Reply filed on 09/24/2021 the following species: 
	A. the amino acid sequence of the scaffold is SEQ ID NO 32 (claim 6)
B. the host cell is a mammalian cell (claim 19)
	C. the vector is a viral vector (claim 25)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-26 are pending.
Claims 7-12, 14, 16, 18, 20, 22, 24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 09/24/2021.
Claims 21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 09/24/2021.
Claims 1-6, 13, 15, 17, 19 and 25 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 13, 15, 17, 19 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent Number 9045528.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface and claim 1 in U.S. Patent Number 9045528 is drawn to a method for engineering an immunoglobulin comprising at least one altered structural loop region of a CH3 constant domain, said altered structural loop region comprising at least three amino acid modifications with respect to a wild type structural loop region of a CH3 constant domain of an immunoglobulin, comprising the steps of: (i) providing a nucleic acid molecule encoding a CH3 domain, wherein the immunoglobulin comprises a CH3 constant domain comprising one or more structural loops regions; (ii) modifying the nucleic acid sequence encoding at least one of the structural loop regions of said CH3 domain; (iii) transferring the modified nucleic acid molecule into an expression system; (iv) expressing the modified immunoglobulin encoded by the nucleic acid sequence modified according to step (ii); wherein the modified structural loop region of said modified immunoglobulin comprises at least four amino acid modifications in a single non-CDR structural loop or at least three amino acid modifications in two or more non-CDR structural loops; (v) contacting the expressed modified immunoglobulin with an epitope; and (vi) determining whether the modified immunoglobulin specifically binds to said epitope, wherein said epitope is not specifically bound by a wild type structural loop region of a CH3 constant domain of an immunoglobulin, and wherein said altered structural loop region does not encompass an inserted peptide of predetermined sequence that specifically binds said epitope independently of its insertion into said structural loop region. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9045528.

Claims 1-6, 13, 15, 17, 19 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent Number 9856311.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface and claim 1 in U.S. Patent Number 9856311 is drawn to a library of immunoglobulin comprising human IgG1 CH3 domains, each of said CH3 domains comprising two or more structural loop regions, wherein at least two of said two or more structural loop regions together comprises at least three amino acid modifications with respect to the corresponding wild type structural loop regions of said CH3 domain, and thereby form a solvent accessible surface absent from the corresponding wild type structural loop regions of said CH3 domain, wherein the modified loop regions are within an amino acid sequence selected from the group consisting of amino acids 7 to 21, amino acids 25 to 39, amino acids 41 to 81, amino acids 83 to 85, amino acids 89 to 103, and amino acids 106 to 117, wherein the numbering is according to the IMGT, wherein the library comprises at least 100 immunoglobulins comprising different modified loop regions of said CH3 domain, wherein said amino acid modification is selected from the group consisting of an amino acid substitution, an addition of one or more amino acids, a loss of an amino acid and a combination thereof, and wherein said modification does not encompass insertion of a peptide of predetermined sequence that specifically binds a ligand independently of its insertion into said at least two structural loop regions. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9856311.

Claims 1-6, 13, 15, 17, 19 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent Number 10385118.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface and claim 1 in U.S. Patent Number 10385118 is drawn to a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10385118.

Claims 1-6, 13, 15, 17, 19 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent Number 11084868.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to an isolated nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface and claim 1 in U.S. Patent Number 11084868 is drawn to a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, said three structural loops of said human IgG1 constant region CH3 domain consisting of the AB loop at positions 17-19, the CD loop at positions 44-47, and the EF loop at positions 71-73 and 76-77 of SEQ ID NO:1, wherein said scaffold comprises no more than 21 residue changes in the corresponding residues of said native human IgG1 constant region CH3 domain; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of said polypeptide scaffold form a solvent accessible surface. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 11084868.


Closest Prior Art
The following is the closest prior art: 
Gegg et al. (06/29/2006) US Patent Application Publication 2006/0140934 A1 filed 09/23/2005 with priority to provisional filed 09/24/2004 (hereinafter referred to as "Gegg") represents the closest prior art.  Gregg teaches a nucleic acid encoding a polypeptide scaffold comprising an immunoglobulin fold of a constant domain comprising six structural loops connected by beta strands, three of said six structural loops corresponding to three structural loops of a human IgG1 constant region CH3 domain, for example the library of peptides SEQ ID NOS 218 to 509 in the CH3 domain loop that bind the epitope myostatin where the CH3 domain is the IgG1 domain of SEQ ID NO 603 inserted at L143/T144 and G205/N206 (see Abstract, Figure 1A, Figure 1B, Figure 1C, Table 12, [0012] to [0025], [0129], [0136] to [0145], [0204] to [0216], [0254] to [0267], [0321], [0357] to [0369], [0442] to [0455], claims 1, 3, 4, 5, 9, 10, 29 and 30).
Gregg does not explicitly teach a nucleic acid encoding a polypeptide scaffold comprising three structural loops of an human IgG1 constant region CH3 domain consisting of the AB loop (positions 17-19 of SEQ ID NO:1), the CD loop (positions 44-47 of SEQ ID NO:1), and the EF loop (positions 71-73 and 76-77 of SEQ ID NO:1), wherein said scaffold comprises an amino acid sequence which is at least 85% identical to amino acids 1-104 of SEQ ID NO: 1; and wherein said scaffold comprises a minimum number of residues which differ from corresponding residues of SEQ ID NO: 1 selected from the group consisting of: a) wherein two or more of said three structural loops of said scaffold comprise a total of at least three residues which are different from corresponding residues of SEQ ID NO: 1; and/or b) wherein one of said three structural loops of said scaffold comprise at least four residues which are different from corresponding residues of SEQ ID NO: 1; and wherein said structural loops of (a) and (b) of said polypeptide scaffold form a solvent accessible surface.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639